Citation Nr: 0100707	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1999 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a claim for a rating in excess of 20 
percent for service-connected left knee disability, a rating 
in excess of 10 percent for service-connected right knee 
disability, and TDIU.

The Board notes that the veteran's service-connected left 
knee disability was most recently rated as 20 percent 
disabling by reference to 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (symptomatic removal of semilunar cartilage) - 5257 
(recurrent subluxation or lateral instability of the knee).  
See RO decisions entered in March 1971, November 1986, 
February 1988, April 1998, and February 1999.  The veteran's 
service-connected right knee disability was most recently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Id.

Generally speaking, when a service-connected knee disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
factors, such as limitation of motion or pain with use, are 
not to be considered when evaluating the disability.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (when disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply).  However, it appears that the 
RO has found that the service-connected left knee disability 
is manifested by problems other than subluxation or lateral 
instability.  This was evident in the manner in which the 
April 1998 and February 1999 RO decisions, as 

well as the August 1999 statement of the case, were prepared.  
Moreover, inherent in an evaluation under Diagnostic 
Code 5259 is consideration of adverse symptomatology such as 
pain and limitation of motion, provided that such symptoms 
are in fact due to the cartilage removal.  See 38 C.F.R. 
§ 4.71a (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, supra.  Therefore, because the record contains 
clinical findings which suggest that pain and limitation of 
motion are indeed manifestations of the veteran's service-
connected knee disabilities, and because the RO has suggested 
that this is the case, consideration must be given to whether 
the veteran is entitled to separate ratings for his pain, 
apart from the 20 percent awarded for instability of the left 
knee under Diagnostic Code 5259-5257 and the 10 percent 
awarded for removal of the semilunar cartilage already 
assigned by the RO for the right knee under Diagnostic 
Code 5259.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Esteban, supra; also see VAOPGCPREC 23-97 (July 1, 1997) 
(separate ratings may be assigned for instability and loss of 
motion when rating knee disability manifested by both).  (The 
Board recognizes that the 10 percent rating under Diagnostic 
Code 5259 for the right knee might already contemplate pain.  
If so, consideration should be given to whether a higher 
rating is warranted for pain under DeLuca, supra, and/or a 
separate rating for other manifestations, such as 
instability.)

When seen by VA in October 1997, July 1998, and August 1999, 
the veteran's complaints of chronic knee pain, instability, 
locking, and/or swelling were noted.  Additionally, clinical 
findings relative to the knees were made.  Specifically, in 
October 1997, the veteran used a cane, limped on the left, 
and wore a left knee brace.  He could hop on either foot as 
well as heel-and-toe walk, but with pain.  The 

veteran performed squats and rises awkwardly.  The left knee 
had extension to plus-10, full flexion with crepitus, pain on 
motion, and tenderness.  The right knee had full range of 
motion, but also with crepitus, pain on motion, and 
tenderness.  Left knee x-rays showed severe arthritis.  The 
diagnoses were bilateral degenerative joint disease with 
pain, weakness, and incoordination, worse on the left.

In July 1998, the veteran wore a knee brace and the knees had 
bony deformities.  However, the knees had no tenderness or 
heat.  The left knee had a well-healed 4-centimeter (cm) 
scar.  The knees had neither medial nor lateral laxity.  
There were negative Lachman's, McMurray's, and drawer signs.  
Range of motion was 0 to 120 degrees bilaterally "without 
difficulty."  X-rays showed osteoarthritic change of a 
moderate to severe degree and, as to the right knee, possible 
loose body.  The diagnoses were osteoarthritis of left knee, 
moderate to severe, and a history of injury to the left 
medial meniscus in 1968.

In August 1999, examination of the knees showed moderate to 
severe deformity on the left and minor deformity on the 
right.  However, the patellae were normal and there was no 
effusion, heat, or tenderness.  The veteran had negative 
Lachman's and drawer signs, but a positive McMurray's sign on 
the left with a click on the lateral aspect.  Range of motion 
was 0 to 120 degrees bilaterally.  There was no varus or 
valgus instability.  X-rays of the left knee showed marked 
joint space narrowing with osteophyte formation.  X-rays of 
the right knee showed joint space narrowing and loose bodies 
present.  It was opined that there was little change since 
the most recent x-rays.  

Despite the findings and complaints noted on examination 
reports, no attempt was made to comply with the mandate of 
DeLuca, namely that an examiner express the functional losses 
experienced by the veteran in terms that can be used to apply 
the pertinent rating criteria.  For example, while a veteran 
may have almost normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe 

limitation of motion.  If so, he must be rated accordingly.  
DeLuca, supra.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, and because the service-connected 
disabilities appear to contemplate limitation of motion as 
well as other symptoms considered by the RO in rating the 
veteran's disabilities, a remand for a VA examination to 
ascertain the degree of knee impairment is required.  Green 
v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. 
§ 3.326 (2000).  The RO's adjudication must consider whether 
separate ratings are warranted for separate manifestations of 
service-connected disability, if extant.  Esteban, supra; 
VAOPGCPREC 23-97 (July 1, 1997).

Based on the argument the veteran made at his personal 
hearing, the Board finds that, on remand, consideration must 
be give to the potential application of 38 C.F.R. § 4.16(b) 
(2000).  The Board notes that the veteran and his 
representative have asserted, in substance, that the veteran 
is entitled to TDIU because his service-connected knee 
disabilities have made him unemployable.  However, the Board 
observes that a certain process is to be undertaken by the RO 
when a question is raised as to whether the rating schedule 
adequately compensates for the peculiar circumstances of a 
claimant's case.  Specifically, the provisions of 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16(b) require that 
consideration be given to whether the veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Director, Compensation and Pension Service.  
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records on file 
with the Prescott VA medical center 
(VAMC) and the Phoenix VAMC as well as 
any relevant records from the veteran's 
former employers. 

2.  The veteran should be scheduled for a 
VA orthopedic evaluation to determine the 
extent of his service-connected knee 
disabilities.  The examiner should review 
the claims file, examine the veteran, and 
provide findings that take into account 
all functional impairments due to his 
service-connected disabilities.  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected knee 
disabilities.

a.  The examiner should provide an 
opinion as to whether the veteran 
has arthritis of the right knee or 
left knee due to the service-
connected meniscectomy.


b.  The examiner should also conduct 
complete range of motion studies.  
Specifically, the examiner should 
conduct an evaluation of the 
veteran's knees that takes into 
account all functional impairments 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  See 38 C.F.R. §§ 4.40, 4.45 
(2000).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion 
for each knee.  See DeLuca, supra.  
If the veteran is examined at a 
point of maximum disability, the 
examiner should affirmatively say 
so.  

c.  The examiner should state 
whether subluxation or lateral 
instability due to service-connected 
disability is "severe," 
"moderate," or "slight."  
Diagnostic Code 5257.  This should 
be done for each knee.  Any opinion 
as to subluxation or lateral 
instability must be reconciled with 
the October 1997, July 1998, and 
August 1999 VA examiners' findings, 
as well as the observations made in 
a February 1998 VA treatment record.

d.  As for post-operative scars, the 
examiner should identify the 
location of each scar and, as to 
each scar identified, provide a 
separate opinion as to whether that 
scar is poorly nourished and with 
repeated ulceration, or tender and 
painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2000).


3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should consider whether 
referral under § 3.321(b)(1) or § 4.16(b) 
is appropriate.  The veteran should be 
given opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.

5.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.73, 4.118 and the precepts of DeLuca, 
supra, and Esteban, supra, as well as 
VAOPGCPREC 23-97 (July 1, 1997).  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

